ORDER
PER CURIAM.
The defendant, Franklin Riley, appeals the judgment entered by the Circuit Court of Marion County following his‘ conviction by a jury of attempt to manufacture a controlled substance, in violation of section 195.211 RSMo. (Supp.2011), and possession of anhydrous ammonia in a non-approved container, in violation of section 578.154.1 The trial court sentenced the defendant as a prior offender to a total of nineteen years of imprisonment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).

. All statutory references are to RSMo. (Supp. 2011) except as otherwise indicated.